Title: To Alexander Hamilton from William C. Bentley, 27 September 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Richmond 27th Sepr. 1799
          
          I have this moment received your letter of the 13th Instant. The last paragraph of which, stating the communication from the Secy of War on the Subject of the Hatts which I had fitted under your authority for my Regiment, and the decision thereupon, is not only unexpected, but distressing; little did I expect that in doing this business, which was intirely out of my line, and of course could only have been actuated in it, from a desire to promote the cause in which I had engaged, that I should lay myself liable to the Complaints of the Soldiers for having appropriated part of their inconsiderable pay without their consent; for such is the case, if the binding of the Hatts is taken from their pay. Your letter authorizing the fitting the Hatts, tis true, did not express binding; but it was thought essential by Major Baytop who I instructed to contract for it, and I gave my Sanction to it when it was done; I thought it would preserve the Hatts in shape, and I was encouraged in the Idea from information I received that the Hatts of Colo. Parkers regimt. was bound; I do not know that this information was correct. As soon as I had determined on the manner of fitting the Hatts, I announced it to you in my letter of the ——— June; Your letter in answer thereto, contained no exception to the binding, and directed that payment would be had of Tench Francis, Purveyor of Supplies in Philadelphia, In Consequence thereof, I have drawn on Mr Francis for payment, to the fitter of the Hatts; to the Maker of the Cockades; & to the maker of the Eagles. Since I have exceeded my instructions, in a business not within my line, the consequence I suppose will be, that so much of the draught in favor of the fitter of the Hatts, as embrace the binding, will be protested; I do hope that this mode will not be adopted; and if another mode shall be determined on that of stoping the amount at the Pay Office, I do most fervently hope that it be not deducted from the pay of the Soldiers, but that it may be taken from my own pay whenever it shall amount to the Sum. My pay was no object with me when I embarked in the course, for four times the amount of it would reimburse me for the expense I have already been at to advance the recruiting business; Hired Music have uniformed by me, rather than see them without it before the recruits. Extraordinary bounties have been given by me to engage good Musicians; And while my private resources will enable me to Continue in this Service, I shall not abandon it for the loss of my public emoluments.
          Untill a list of the particular Articles, to which each Regimt. is entitled, was furnished by Colo. Stevens, which bye the bye, was only received by the last post; I had acted under other instructions to procure stationary where it was furnished; I have proceeded to procure it without regard to limits, but not without regard to Œconomy; I had supposed, that independent of an orderly Book for each company, there should be a Company book for keeping the accounts of each Soldier, and did direct the Qr Mastr. to procure them; this Book not being allowed in the list of Articles, must be another charge against me,
          I am with great respect Your Mo: Obt.
          
            W. Bentley
          
          Majr. Genl. Hamilton
        